          Case 1:18-cr-00359-JDB Document 76 Filed 10/03/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          :
UNITED STATES OF AMERICA                  :
                                          :
            v.                            :                Case No. 18-cr-359 (JDB)
                                          :
THOMAS KENNEDY McCORMICK, et al.,         :
                                          :
                  Defendant.              :
__________________________________________:

                                ADDENDUM TO
                 MOTION TO DISMISS FOR PREINDICTMENT DELAY,
                      OR ALTERNATIVELY FOR A HEARING
                    ON THE ISSUE OF PREINDICTMENT DELAY

       Defendant Thomas Kennedy McCormick, by and through undersigned counsel, previously

moved this Honorable Court to dismiss the indictment pending against him, on the grounds that

5th Amendment Due Process rights have been violated by inordinate and unjustified pre-indictment

delay. As part of that motion and in subsequent court appearances, the defense specifically

requested discovery pertaining to delay and reasons for delay in charging Mr. McCormick. At the

status conference held before this Court on Sept. 9, 2019, the Government announced it had

concluded its search for discoverable information relating to this issue, and that they had no

additional information to turn over to the defense.

       On September 10, 2019, the government sent an email to defense counsel that included a

subpoena return, addressed to a former AUSA who had been assigned the case prior to current

counsel. That subpoena return, in the form of a fax transmission from Comcast (hereinafter, the

“Comcast Return”) is dated January 13, 2010. The substance of the subpoena return establishes

that an IP address associated with the then-pending Zeus malware purchase by an undercover agent

was associated with the family name and address in Cambridge, Massachusetts.

                                                 1
          Case 1:18-cr-00359-JDB Document 76 Filed 10/03/19 Page 2 of 4



       In the government’s opposition to the defendant’s motion to dismiss for pre-indictment

delay, the pleading provides a lengthy and self-congratulatory account of how and why it took so

long for Thomas McCormick to be fully identified and charged. (Document 44, pages 1-8). The

government used particularly cryptic language in glossing over the Comcast Return, simply saying

that “…agents thought they had linked an IP address used by Fubar to a house in Cambridge,

Massachusetts.” (Doc 44, p. 5). They went on to mention a 2010 failed surveillance at the

McCormick home (apparently a drive-by operation by agents on one occasion) and then return to

specificity in describing the January 28, 2011 “FUBAR!” email, in which an agent emailed an

image of Mr. McCormick’s new driver’s license to the case agent. While the government was

clearly conceding that Thomas McCormick was fully identified and associated with the Zeus

malware transaction by January 28, 2011, their precisely imprecise characterization of the Comcast

Return served the purpose of obscuring the fact that Thomas McCormick’s IP address, and

physical address, was squarely in the government’s possession as of January 13, 2010, two days

before completion of the Zeus malware purchase. Even before the malware purchase from a high

school student was complete, then, the FBI actually possessed his family name and the family’s

physical address. It would be another seven months before the FBI did their fleeting “surveillance”

of the McCormick home, two months before Thomas McCormick turned 18.

       Dated: October 3, 2019

                                                     Respectfully Submitted,

                                                     /s/ James M. Trusty
                                                     James M. Trusty
                                                     Ifrah PLLC
                                                     D.C. Bar No. 198359
                                                     1717 Pennsylvania Avenue, NW, Suite 650
                                                     Washington, DC 20006
                                                     Tel: (202) 524-4176
                                                     Fax: (202) 524-4141

                                                2
Case 1:18-cr-00359-JDB Document 76 Filed 10/03/19 Page 3 of 4



                                  Email: jtrusty@ifrahlaw.com




                              3
            Case 1:18-cr-00359-JDB Document 76 Filed 10/03/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 3rd day of October, 2019, I caused a true and correct

copy of the foregoing to be electronically filed with the Clerk of the Court using CM/ECF. I also

certify that the foregoing document is being served this day on all counsel of record either via

transmission of Notices of Electronic Filing generated by CM/ECF or in another authorized

manner for those counsel or parties authorized to receive electronically Notices of Electronic

Filing.

                                              /s/ James M. Trusty_______
                                              James M. Trusty




                                                 4
